Citation Nr: 9913323	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1992.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1996 the case was remanded for 
further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a current diagnosis of a 
psychiatric disorder.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not contain a copy 
of the examination for entrance, but do reveal that he sought 
treatment in April 1983 for depression and suicidal thoughts 
during the previous year.  He complained of chronic anxiety 
and self-doubts that had increased since he was assigned to 
recruiting duty.  The assessment was depression, (situational 
versus dysthymic disorder).  Later that month he complained 
that he could not function as a recruiter.  The impressions 
were generalized anxiety disorder and adjustment disorder 
with depressed mood.  In May 1983, he stated that he was 
feeling less depressed and less fatigued since his removal 
from recruiting duty.  He appeared more relaxed and more 
self-confident.  The assessment noted marked improvement in 
several areas.  In June the assessments were improved 
generalized anxiety disorder, and apparently largely resolved 
adjustment disorder with depressed mood.  A Physical Profile 
Board Proceedings sheet dated in April 1984 from the 
Department of Psychiatry, MEDDAC, Fort Polk, Louisiana, 
revealed  that the veteran's profile was one of no 
psychiatric limitations.  

A periodic physical examination and a report of medical 
history dated in January 1988 were silent for 
psychopathology. 

A discharge summary dated in May 1991 states that the veteran 
complained of feeling completely worn out, stressed out and 
wanting a change of pace at work.  He felt tired and felt 
that nobody seemed to listen to his problems.  He was not 
enjoying things that he used to enjoy.  His only interest was 
his son.  By the time of his discharge the veteran felt 
better and had no suicidal or homicidal ideations or intent.  
The discharge diagnosis was major depression evidenced by 
feeling tired all over, anhedonia, anorexia, insomnia with 
early morning awakening and difficulty going to sleep, 
difficulty concentrating, suicidal thoughts, felling very 
depressed and stressed out.  

The history segment of the examination for retirement dated 
in April 1992 states that the veteran had a history of 
depression one-year previously.  He was hospitalized for one 
month and was given medications for six months.  The 
prescription was stopped four months prior to the 
examination.  The examination segment is negative for a 
psychiatric diagnosis.  

Service connection for depression was denied by rating 
decision dated in October 1992 because no residuals were 
demonstrated.  

A November 1992 VA general medical examination report stated 
that the veteran had a psychiatric problem several years 
previously for which he was hospitalized.  Apparently he had 
had no problems since.  The impressions included probable 
significant psychiatric problem, although this was not 
evaluated.  
An April 1993 psychological evaluation report from John F. 
Robinson, Ph.D., stated that during the evaluation, the 
veteran was cooperative almost to the point of 
obsequiousness, but had an indirect hostility in his 
interactions at times.  He complained of restless sleep and 
periodic awakening most nights.  He described a history of 
depression with fatigue and somatic symptoms and suicidal 
ideations.  

The veteran had several symptoms indicative of a generalized 
anxiety disorder, including visible hand tremor, general 
feeling of restlessness, he was keyed up, on edge, jumpy, had 
fatigability, chest pains, excessive sweating most of the 
time with night sweats two or three time a week, startled 
response, problems with his mind blanking out due to anxiety, 
and restless, unrestorative sleep.  

A Minnesota Multiphasic Personality Inventory (MMPI) profile 
was valid and revealed an anxious, nervous, tense person, an 
excessive worrier, vulnerable to real and imagined threats 
who overreacted to stress, possibly developing a clinical 
somatoform disorder.  He was substantially depressed but some 
level of depression was a characterolgical trait. Persons 
with the veteran's MMPI profile were most frequently 
diagnosed with anxiety disorders, depressive disorders or 
obsessive/compulsive traits.  A significant recent history of 
suicidal ideation was also indicated.  A Millon Clinical 
Multiaxial Inventory II was technically valid but showed a 
broad tendency to complain, possibly to exaggerate the 
objective level of symptoms.  The profile was consistent with 
a chronic low-grade depression (dysthymia) and a 
significantly chronically high level of anxiety, probably 
warranting a diagnosis of clinical anxiety disorder and a 
severe personality disorder.  

The diagnoses were dysthymia, which currently exacerbated 
into a major depressive episode; generalized anxiety 
disorder; somaticizing traits (vulnerable to develop a 
somatoform disorder); personality disorder, mixed type with 
dependent, schizoid, avoidant and self-defeating traits; 
speech articulation disorder and expressive writing disorder.  
The examiner noted severe psychosocial stress due to 
retirement from the military.  His Global Assessment of 
Functioning Scale (GAF) was 40.  

The summary states that the veteran had a combination of 
developmental disabilities and severe personality problems 
stemming from a grossly unsupportive childhood.  His chronic 
personality factors made him a tense, perfectionist worrier, 
with pervasive problems with getting along with people.  

A report dated in June 1993 from TRAC Associates cited Dr. 
Robinson's examination report and notes that the veteran had 
a nonservice-connected situational reactive depression.  The 
remainder of the report dealt with various career and 
educational options for the veteran.  

Service connection for situational reactive depression, other 
psychiatric disorder was denied by rating decision dated in 
November 1993 because Dr. Robinson's examination found a 
combination of developmental disabilities and severe 
personality problems without any evidence of an acquired 
psychiatric disorder associated with the veteran's military 
service.  

During a July 1993 VA initial assessment, the veteran 
described several traumatic events from childhood through 
adulthood.  He complained of a fear of failing and of anxiety 
about starting school in the fall.  The initial diagnostic 
impression was adjustment disorder with anxiety.  A January 
1994 treatment note states that he was feeling much better, 
and that he had completely overcome his original emotional 
problems.  He generally felt very good, was flexible and 
could deal with the general vicissitudes of life.  The notes 
states that the veteran had made great changes since his 
first appointment and that he no longer needed regular 
contact; but might need supportive follow-up on a rare 
occasion.  

During the veteran's personal hearing in February 1994 he 
testified that he had never seen a counselor or a 
psychiatrist prior to his active service.  He became 
depressed and suicidal while on recruiting duty.  He was 
treated with counseling and relaxation tapes in 1983.  He was 
not hospitalized at that time.  He saw a psychiatrist in 1986 
because he was very angry, and homicidal.  He had no further 
problems until 1991.  That year, his uncle died, then a guy 
he had talked to blew his brains out; finally, he found his 
mother dead on the Fourth of July.  Some troops went to 
Panama and his unit got ready to go to Desert Storm, but 
never actually went.  He told a chaplain that he had dreamed 
about shooting officers.  The chaplain took him to the 
psychiatrists.  Since his active service he saw a VA 
psychiatrist for about six months who helped him control his 
anger.  He was not taking any psychiatric medications.  He 
stated that he got depressed but tried not to.  He was doing 
well in school, working toward an associate's degree in 
accounting.  He just wanted a job where he could work and be 
left alone.  He testified that it may be that he just does 
not like people anymore.  

During a March 1994 VA psychiatric examination, the veteran 
stated that he was having brief depressive moods.  His anger 
and anxiety problems were also brief in duration.  He was 
sleeping well.  He was not currently suicidal.  His dominant 
mood was one of mild anxiety as appropriate to an interview 
situation.  His affect was appropriate to expressed thought 
content.  There was no evidence of delusions, hallucinations, 
thought disorder or organic impairment.  He felt he had 
gained benefits from psychotherapy and felt that he was doing 
well.  The diagnoses were adjustment disorder, resolved, and 
passive dependent personality disorder.  

During a March 1998 VA psychiatric examination, the veteran 
reported he had not seen any counselors or psychiatrists 
since 1994.  He did not have any problems other than 
hypertension.  He was otherwise getting along fairly well.  
Objectively, he was alert, cooperative, hyperverbal but goal 
directed.  He denied depression or suicidal or homicidal 
ideations.  He had had no signs of anxiety or any obsessive 
thoughts.  His sleep averaged seven hours and his appetite 
was good.  His spare time was spent watching television, 
listening to the radio and reading.  He was involved in 
church activities and was quite jovial at church at times.  
His memory for remote and recent events was intact.  The 
examiner stated that the veteran had had a diagnosis of an 
adjustment disorder in the past and had received counseling 
for his adjustment and anger problems.  He claimed that he 
was now able to deal with those without much problems and did 
not need any counseling.  There were no signs of any major 
mental illness currently.  The report states that there were 
no diagnoses on Axis I or II.  

The veteran was afforded another VA psychiatric examination 
in May 1998.  At that time he was working at a full-time job 
that he had held for the past 21 months.  He had no 
complaints and felt he was doing fairly well, joking around 
at work to prevent anger.  On examination he was alert, 
cooperative, oriented in three spheres, with a neutral, 
perhaps slightly on the happier side mood.  His speech was 
mostly goal directed.  He denied any suicidal or homicidal 
feelings.  His sleep was interrupted only by using the 
bathroom.  He felt quite rested.  There were no signs of 
depression or anxiety.  There were no delusional thoughts or 
hallucinations.  His memory seemed to be intact.  He was 
quite active, reading books, listening to music, watching 
television or playing with his son during his spare time.  
The examiner stated that the diagnosis during his in-service 
hospitalization was major depression, while the other 
diagnoses had been adjustment disorder.  He found that those 
disorders seemed to be in remission that the veteran did not 
currently meet the criteria for any mood disorder.  He added 
that it was hard to say if it was the stress of work and 
overwork during service that led to his depression.  The 
examiner did not make a diagnosis under either Axis I or II.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

During his period of service, the veteran was treated for 
situational depression.  He was unhappy in his job as a 
recruiter.  He began to feel better upon his removal from 
that position.  In 1991, he again experienced stress in his 
job as chaplain's assistant and wanted a change of pace at 
work.  He was apathetic about almost everything except his 
son.  He was hospitalized and treated for major depression.  
At the time of his separation from service, no 
psychopathology was noted.  In 1993 psychological testing 
yielded several diagnoses.  The veteran was examined in March 
and May 1998 and he had no complaints of current psychiatric 
disorders and no psychiatric disorders were found.  The Board 
notes that even if the veteran did have situational 
depression while in active service, there is no objective 
medical evidence that he has any residuals now.  In this 
regard, the United States Court of Appeals for Veterans 
Claims has stated that "establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service or some other 
manifestation of the disability during service." (emphasis 
added) Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Without 
competent medical evidence of a current disability that is 
linked to the veteran's active service, the appeal must be 
denied.  Given the veteran's failure to submit a well- 
grounded claim, the Board need not reach the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107.

The Board has considered the December 1998 statement of the 
veteran's accredited representative urging that a new 
examination with a new examiner be performed.  This fails 
because the claim is not well-grounded and therefore does not 
need further development.  Additionally, the only reason the 
file was returned to the examiner was for a statement that 
the claims file had been reviewed; a new examination was not 
mandated.  He was still afforded a complete examination.  In 
any event, since the veteran had no complaints of a current 
psychiatric disorder, another examination would serve no 
purpose.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  See Robinette v. Brown, 8 Vet.App. 69, 
at 77-78 (1995).  Essentially, the veteran needs evidence 
establishing an acquired or aggravated psychiatric disorder 
in active service, or medical evidence of a causal link 
between a current psychiatric disorder and his period of 
active service.


ORDER

The appeal of the issue of entitlement to service connection 
for an acquired psychiatric disorder is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals





